Morton, C. J.
It does not appear that there was any error in excluding the question, “ What did Parr say to you in relation to the loans or notes which you made or indorsed for him when he got them from you.” As a general rule, declarations made by one defendant to the other are not competent against the plaintiff. If there was any feature of the case which rendered such declarations competent, it was the duty of the defendant to disclose it in the bill of exceptions. Parr was not a *464witness, and his declarations were not admissible to contradict him. The bill of exceptions does not show what the declarations offered were, nor that they were material to any question in issue. The exceptions must therefore be overruled. Safford v. Grout, 120 Mass. 20. Exceptions overruled.